Hodges, J.
In this case a motion for new trial was made and the record perfected. Counsel for the movant, at the time assigned for the hearing of the motion, asked for time, and no argument was heard on the motion on that day, hut, by proper order of the court, the motion was continued to another day certain, -for the purpose of allowing argument and the submission of authorities. Counsel for the movant was not present at the time fixed by the order for the final determination of the motion, and the court, on motion, passed an order reciting that there was no appearance on the part of the movant to prosecute the motion for a new trial, and dismissing the motion “for want of prosecution.” The court did not err in dismissing the motion. “A referee’s report reciting that, on the failure of the plaintiff to appear on the adjourned day of a hearing before him, he dismissed the complaint 'for want of prosecution,’ means that he dismissed the case because the plaintiff did not proceed with the trial and close his case, under the circumstances stated in his report.” Morange v. Meigs, 54 N. Y. 207, 209. Judgment affirmed.